HOUSTON, Justice.
Having reviewed the record, this Court concludes that the trial court did not abuse its discretion in granting the City of Birmingham’s Rule 60(b)(6), A.R.Civ.P., motion to set aside the judgment that had previously been entered for Robert C. Pace, Jr., and in entering a judgment for the city. For these reasons, the writ is denied. See Textron, Inc. v. Whitfield, 380 So.2d 259 (Ala.1979). See, also, Adams v. Farlow, 516 So.2d 528, 557 (Ala.1987), cert. denied sub nom. Board of Operatives of the American Cast Iron Pipe Co. v. Board of Management of the American Cast Iron Pipe Co., — U.S. -, 108 S.Ct. 1477, 99 L.Ed.2d 705 (1988).
WRIT DENIED.
TORBERT, C.J., and MADDOX, ALMON and BEATTY, JJ., concur.